Appleton, C. J.
This is an action of trespass for taking and carrying away a stock of boots and shoes belonging to the plaintiff. The defendant justifies as a deputy sheriff having a writ in favor of the Waterville Bank v. Robinson & another, from whom the plaintiff acquired her title.
The jury by their verdict have established the plaintiff’s title to the property in dispute.
Exceptions are filed to rulings of the justice presiding at nisi prius.
*161I. The returns of the officer on the execution in the original .action were offered in evidence by the defendant to show the amount of goods and their value, as ascertained by the sheriff’s sale on the execution, but they were ruled out.
This ruling was correct. The execution would show the amount of the goods returned thereon,but it would not show that more goods had not been taken.
The plaintiff, at all events, was entitled to recover the fair market value of the property at the time and place of its taking. What that was could not be shown by an officer’s return of the price which articles seized brought at a forced sale on execution at public auction months after the original attachment.
II. The mortgages offered in evidence, from Ann C. Robinson and Isaac Robinson to the Waterville Savings Bank, and their assignment to Baker & Baker, were matters inter alios, and they should not in any way injuriously affect the plaintiff’s rights. They were properly excluded.
III. The evidence is fully reported upon the motion for a new trial. The points raised in argument were not presented at nisi prius, or, if they were, no exceptions have been taken to the rulings of the justice presiding in relation thereto. Goodnow v. Hill, 125 Mass. 587. In either case the defendant has no cause of complaint. He should have raised the questions now.presented, and if he did, and the rulings were unsatisfactory, he should have excepted thereto.
There was contradictory evidence. The integrity of the plaintiff’s claim was impeached. The decision of her title was submitted to a jury under instructions to which no exceptions have been taken, and with rulings, so far as disclosed, which are unexceptionable.
Exceptions and motion overruled.
Walton, Barrows, Daneorth, Libbey and Symonds, JJ., concurred.